UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6026



JOSEPH JOHNSON, JR.,

                                                  Plaintiff - Appellant,

          versus


CHARLES LEWIS KING,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1368-A)


Submitted:   May 25, 2000                         Decided:   June 5, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Johnson,    Jr.,   Appellant   Pro   Se.    Charles   Lewis   King,
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., appeals the district court’s order dis-

missing his civil action as frivolous. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Johnson v. King, No. CA-98-1368-A (E.D. Va. Dec. 9, 1999).    We deny

Johnson’s motion to supplement the record on appeal and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             AFFIRMED




                                2